Exhibit 10.1 IMMUCOR, INC. ANNUAL BONUS PLAN SECTION1. PURPOSE. This annual bonus plan (the “ Plan ”) is applicable to those employees of Immucor, Inc. (the “ Company ”) and its subsidiaries who are executive officers of the Company, as well as certain other employees of the Company specified by the Compensation Committee (the “ Committee ”) of the Board of Directors (the “ Board ”) (collectively, the “ Eligible Employees ”). The Plan is designed to reward participants, through additional cash compensation, for their significant contribution toward improved profitability and growth of the Company. SECTION2. ELIGIBILITY. All Eligible Employees shall be eligible to be selected to participate in this Plan. The Committee shall select the Eligible Employees who shall participate in this Plan in any fiscal year (each, a “Plan Year”). The Committee may select the participants in this Plan at any time during the Plan Year. SECTION3. ADMINISTRATION. The Plan shall be administered by the Committee. The Committee shall have the authority, subject to the provisions herein, (a)to select Eligible Employees to participate in the Plan; (b)to establish and administer any performance goals and award opportunities applicable to each participant and certify whether such goals have been attained; (c)to construe and interpret the Plan and any agreement or instrument entered into under the Plan; (d)to establish, amend, and waive rules and regulations for the Plan’s administration; (e)to consider the recommendations of the Company’s Chief Executive Officer (“
